IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAVID COURTNEY,1                           §
                                               §
          Petitioner Below,                    §   No. 66, 2022
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    CHRISTINE ACOSTA,                          §   File No. CN15-01320
                                               §   Petition No. 21-15330
          Respondent Below,                    §
          Appellee.                            §

                               Submitted: June 14, 2022
                               Decided:   June 27, 2022

                                        ORDER

         (1)    On April 20, 2022, the Senior Court Clerk sent a letter directing the

appellant to pay the Family Court filing fee and transcript cost on or before May 5,

2022, or this Court would issue a notice to show cause why the appeal should not be

dismissed. On May 6, 2022, the Senior Court Clerk issued a notice, sent by certified

mail, directing the appellant to show cause why this appeal should not be dismissed

for the appellant’s failure to pay the Family Court filing fee and transcript cost. On

May 26, 2022, the Senior Court Clerk issued a second notice, sent by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

the appellant’s failure to pay the Family Court filing fee and transcript cost.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)   On June 3, 2022, the Court received the certified mail receipt indicating

that the notice to show cause had been delivered on June 1, 2022. A timely response

to the notice to show cause was due on or before June 13, 2022. The appellant

having failed to respond to the notice to show cause within the required ten-day

period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         2